department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita postf-154180-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb from associate chief_counsel income_tax and accounting subject settlement proceeds and settlement costs this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer a date date x dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figureo dollar_figurep dollar_figureq postf-154180-01 dollar_figurer dollar_figures dollar_figuret year a year b year c year d year e year f year g year h year j year k o p q r s t u v w x y z location issue sec_1 whether settlement proceeds received by taxpayer should be treated as income to taxpayer or as a reduction in the basis of taxpayer’s land whether certain settlement costs including legal fees and costs incurred for the acquisition of certain water rights and discharge units should be treated as capital expenditures under sec_263 conclusion sec_1 the settlement proceeds received by taxpayer should be treated as a nontaxable return_of_capital to the extent that they do not exceed taxpayer’s basis in the land taxpayer purchased from a the settlement proceeds should reduce taxpayer’s basis in the land any proceeds in excess of taxpayer’s basis in the land should be treated as capital_gain postf-154180-01 legal fees and the cost of acquiring certain water rights and discharge units pursuant to the settlement should be capitalized under sec_263 facts on date taxpayer entered into a settlement agreement with a regarding certain land contamination and water rights taxpayer received approximately dollar_figurer in year j pursuant to the settlement of this amount approximately dollar_figureh was paid_by a in cash approximately dollar_figurem was paid_by a in shares of a’s stock and approximately dollar_figureh was paid_by a after it received certain litigation proceeds from its insurance_companies taxpayer reported a net amount of dollar_figurej of the settlement proceeds on its year j tax_return the amount reported represents the gross amount received by taxpayer from the settlement less certain amounts paid_by taxpayer including legal fees and the purchase_price for the acquisition of certain water rights and discharge units from a from year a to year b a operated a steel mill on y acres of land in location the original property in year k a state court determined that a held the rights to water under the original property and that the overlying water rights were appurtenant to the land and could not be transferred apart from the land in year c taxpayer purchased w acres of the original property the purchased property from a a retained the water rights under the purchased property a also retained certain pipelines and easements across the purchased property that were used for delivering water to and from the purchased property and for drainage instead of selling the water rights under the purchased property to taxpayer in the year c sale a entered into a utility service agreement with taxpayer until the execution of the settlement in year h a provided taxpayer with certain utilities such as water and sewage disposal services under the service agreement a pumped water from under both the part of the original property it retained the retained property and the purchased property the water pumps and sewage treatment plant were located on the retained property after taxpayer purchased the purchased property state governmental agencies found that the purchased property was contaminated and ordered taxpayer to clean up the environmental waste taxpayer incurred clean-up costs for several years prior to the year of the settlement most of the clean-up costs were for testing consultants legal services and other labor-related expenses in year e and year f taxpayer purchased from third parties u and t acres respectively of the original property previously owned by a as of year f taxpayer owned a total of x acres of the original property postf-154180-01 most of the clean-up costs were not used to make improvements or erect buildings on the land except for the building of two drainage ponds in year d a filed a petition under chapter of the u s bankruptcy code as a result of the contamination on the purchased property taxpayer filed a proof_of_claim in a’s bankruptcy case for dollar_figured for expenses_incurred by taxpayer and for an unstated amount of expenses that taxpayer anticipated it would incur in the future because of the environmental damage in year e a’s plan_of_reorganization was confirmed by the bankruptcy court and taxpayer’s claim was discharged taxpayer appealed the bankruptcy court’s decision and amended its claim to an amount in excess of dollar_figuret in year g from year d to year h a filed actions against taxpayer alleging that taxpayer was liable for certain environmental clean-up costs relating to a’s wastewater treatment plant and ferrous chloride plant a also alleged that taxpayer was liable to a for certain costs relating to the service agreement moreover a was pursuing recovery from certain general insurance carriers as a result of the property damage on the original property taxpayer asserted that it was entitled to a share of the proceeds of the insurance litigation on date prior to resolution of taxpayer’s bankruptcy claim taxpayer and a entered into the settlement agreement the settlement agreement settled all claims and disputes between taxpayer and a without either party admitting to any liability the terms of the settlement agreement were as follows in resolution of taxpayer’s claim in a’s bankruptcy case a was to pay taxpayer a total of dollar_figures of which dollar_figureh would be delivered to taxpayer in cash and the remaining amount in a stock at least z shares of stock which would be sold at its market_value on or about date the parties filed a stipulation to order allowing claim of taxpayer in an amount of dollar_figures in the bankruptcy court according to the above stipulation the cash and stock worth dollar_figures was to be delivered to taxpayer within q days following the date upon which the stipulation became effective it was further agreed that a would make reasonable efforts to assist taxpayer to sell the a stock that would be delivered to taxpayer the parties entered into the water rights acknowledgment and water rights agreement under which taxpayer was to receive certain water rights allowing taxpayer to pump a certain amount of underground water and use a’s water storage capacity a conveyed the pipes by quit claim deed to taxpayer these pipes located on purchased property were used for delivering water and for drainage moreover the water rights and easements on purchased property that had been reserved by a in the year c sale were transferred to taxpayer by postf-154180-01 executing an amendment to the year c grant deed to the purchased property the settlement does not state why the water rights and easements were being transferred to taxpayer further a agreed to sell approximately s discharge units to taxpayer taxpayer was to deliver to a dollar_figuref within p days of the execution of the settlement agreement to an agreed escrow holder in addition to the above amount taxpayer was to pay a minimum of dollar_figurek and a maximum of dollar_figureo as follows dollar_figureg upon the receipt of cash from a for the bankruptcy claim and the remaining amount within v days after a delivers its stock pursuant to the bankruptcy stipulation the remaining amount was to be the amount equal to the average of the bid and asked price of the a stock o days prior to distribution of the stock to taxpayer any proceeds received by a as a result of the insurance litigation were to be shared with taxpayer a was to first retain any proceeds in an amount equal to all expenses_incurred by a in pursuing the insurance litigation excluding sums spent solely for the purpose of investigation or remediating any environmental property damage on the original property in no event would these litigation expenses exceed dollar_figurep after retaining proceeds in an amount equal to expenses for another litigation a was to retain the first dollar_figureq then one-third of any excess_proceeds was to be paid to taxpayer and the remaining two-thirds was to be paid to a concurrently with the execution of the settlement agreement taxpayer and a entered into an amended service agreement under the amended service agreement each party was to furnish all of its own utilities and services for its properties except for certain services a was to provide treatment of sewage water to taxpayer and taxpayer was to provide a with electrical energy under the amended service agreement taxpayer would pay a dollar_figureb to dollar_figurec per month during year h and year j plus x of a’s labor and maintenance_costs incurred in the operation of the sewage treatment plant in year j an amendment to the settlement agreement was executed in which a agreed to sell r instead of s discharge units to taxpayer for dollar_figuree plus carrying costs in year j taxpayer received dollar_figureh in cash from a and z shares of a stock pursuant to the settlement agreement however the value of the a stock was approximately dollar_figurea per share and yielded a total amount of dollar_figurem upon sale of all the stock taxpayer also received dollar_figureh of a’s recovery from the insurance litigation pursuant to the settlement agreement taxpayer claims that the amounts paid to a as stated in paragraph above were not for the purchase of water rights but were for the continuation of the utility postf-154180-01 service relationship with a taxpayer claims that the water rights were appurtenant to its land and thus it already owned the water rights upon its purchase of the purchased property a’s form 10-k for the year ended date stated that as a part of the settlement agreement a sold to taxpayer certain water rights and discharge units for am amount in excess of dollar_figurel contrary to the position taken in its year j tax_return taxpayer now claims that the amount of proceeds reported should be a return_of_capital rather than income taxpayer claims that the settlement proceeds should be treated as a return_of_capital to be applied as a basis_reduction for its properties on the purchased property including land buildings and equipment further taxpayer claims that the amount in excess of dollar_figurel paid to a was for the continuation of the service relationship with a and thus should be treated as a business_expense under sec_162 in prior audits the service required taxpayer to capitalize its clean-up costs and legal fees taxpayer and the service agreed that taxpayer would capitalize the clean-up costs to a phantom asset referred to as land improvement for tax_return purposes using a 15-year life moreover taxpayer and the service agreed to capitalize the legal fees to various assets on the purchased property law and analysis issue treatment of settlement proceeds sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived whether an amount received as settlement proceeds constitutes income depends on the nature origin and character of the claim giving rise to the settlement see 90_tc_1000 pistillo v commissioner t c memo in characterizing settlement payments courts consider the question in lieu of what were the damages awarded 144_f2d_110 1st cir settlement payments that represent reimbursement for lost profits royalties or other items of taxable_income are generally taxable see raytheon f 2d pincite 177_f2d_259 1st cir however if a payment represents a return_of_capital it is not gross_income to the extent of the taxpayer’s basis in the capital_asset see eg wheeler v commissioner t c 40_tc_1055 acq 1964_2_cb_4 33_tc_323 the origin of taxpayer’s claim against a relates to the purchase of the purchased property taxpayer sought recovery for environmental damage to the land it purchased from a because land is a capital_asset the settlement proceeds represent amounts for injury or damage to a capital_asset therefore the proceeds postf-154180-01 should be treated as a recovery_of taxpayer’s basis in the land any settlement proceeds in excess of taxpayer’s basis in the land should be treated as capital_gain issue treatment of purchases and settlement costs sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_263 however prohibits a deduction for capital expenditures including amounts paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-1 of the income_tax regulations provides that capital expenditures include amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer such as plant or equipment or to adapt property to a new or different use sec_1_263_a_-2 provides that capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year expenditures that are otherwise deductible under sec_162 are not currently deductible if they are also capital expenditures under sec_263 in other words sec_263 takes precedence over sec_162 see sec_161 503_us_79 the origin and character of the claim with respect to which an expenditure was incurred determines the tax treatment of the expense see 372_us_39 certain costs such as legal fees can be nondeductible capital expenditures if incurred in connection with the acquisition of a capital_asset see 397_us_572 397_us_580 however if a claim arises from acts performed by a taxpayer in the ordinary course of its business operations expenses related to the claim are generally deductible under sec_162 thus the deductibility of the payments and legal fees at issue depends on the origin of the claim from which the settlement arose the origin of taxpayer’s claim against a was in the purchase of the purchased property a capital_transaction taxpayer incurred legal fees in its efforts to obtain recovery for the environmental damage to the purchased property that was allegedly caused by a therefore those legal fees should be treated as capital expenditures to the extent that the approximately dollar_figurel payment was for water rights and discharge units that payment is also a capital_expenditure see 525_f2d_1380 ct_cl holding that water rights like land are a nondepreciable capital_asset with an indeterminate useful_life revrul_73_341 1973_2_cb_306 ruling that the sale of subsurface water rights qualifies for capital_gain treatment under sec_1231 any legal fees attributable to the acquisition of water rights and discharge units are also capital expenditures case development hazards and other considerations as your request indicates the settlement agreement is not entirely clear as to what the approximately dollar_figurel payment made by taxpayer was for although numerous facts suggest that the payment was for the water rights and discharge units assuming taxpayer is correct in claiming that the payment was for continuation of the utility service relationship with a it is still not clear that the payment would be deductible the utility service agreement appears to provide taxpayer with long- term benefits therefore an argument could be made that expenditures_for continuing that agreement are capital expenditures this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions kimberly l koch assistant to branch chief cc ita
